Citation Nr: 1439794	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a rib condition. 

2. Entitlement to an increased evaluation of left eyebrow and post-surgical scarring, currently rated as 10 percent disabling.

3. Entitlement to a compensable rating for residuals of a left zygoma fracture.

4. Entitlement to a compensable rating for residuals of a skull fracture. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania in June 2008.
	
On his January 2010 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In July 2014, the Veteran was notified that his hearing was scheduled for August 13, 2014.  The record reflects that the Veteran failed to report to the August 2014 hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.


FINDINGS OF FACT

1. While over the side of the USS BARRY on a scaffold, two ships came together and crushed the Veteran in between on November 8, 1965.

2. On November 8, 1965, the Veteran was admitted with a head injury as a result of his head being crushed between two moored ships.  The Veteran also complained of pain over his left lower ribs, and tenderness over the left 7th and 8th ribs was reported laterally.  
3. On November 8, 1965, chest and rib films were negative. 

4. On May 1, 1973, a chest x-ray did not report any disability of the Veteran's ribs. 

5. An August 2011 chest x-ray did not report any disability of the Veteran's ribs.

6. Throughout the appeal process, the Veteran has not received any treatment for a rib condition and has not provided evidence of a current rib condition. 

7. The Veteran has a depressed scar on his left eye, a one centimeter wide scar above his left eyebrow, and a depressed scar on his left posterior ear. 

8. The Veteran does not demonstrate four or more characteristics of disfigurement and his condition does not demonstrate visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  

10. The residuals of the Veteran's left zygoma fracture have not resulted in any of the following: a brain hernia, any loss of bone or skull, or moderate displacement of the mandible. 

11. The residuals of the Veteran's fracture of the skull have not resulted in a brain hernia or any loss of bone or skull. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a rib condition have not been met. 38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for an evaluation 30 percent, but not in excess of 30 percent, for left eyebrow and post-surgical scarring have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code (DC) 7800 (2007). 

3.  The criteria for a compensable rating for residuals of a left zygoma fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.72, 4.150, DC 5299-5296, 9999-9904 (2013).

4.  The criteria for a compensable rating for residuals of a skull fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.72 DC 5299-5296 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service Connection for a Rib Condition

On November 8, 1965, the Veteran was painting on a scaffold that was over the side of the USS BARRY (DD-933).  The scaffold was located between two moored ships, which came together and crushed the Veteran in between them.  The Veteran was admitted to a hospital on the same day.  It was reported that the Veteran had sustained a head injury while being crushed between two ships, but complaints of pain over the lower ribs were also noted.  The Veteran has claimed service connection for a rib condition due to this incident.  Unfortunately, after review of the claims file, the Board finds that there is no evidence that the Veteran has a current rib disability and, accordingly, the claim for service connection must be denied.    

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In December 2007, the Veteran submitted a claim for service connection for broken ribs.  The Veteran reported that he suffered from broken ribs as a result of his 1965 crush injury.  However, a note from the Veteran in June 1973 states, "About the paper that was sent to me this month. My jaw was broke and my rib could have been broke.  The paper doesn't say.  A broken jaw or maybe a rib. Could you let me know?"  At the time of his injury, chest and rib films were negative for any disability or fracture.  

In May 1973, x-rays were taken of the Veteran's chest which did not reveal any disability or residuals of broken ribs. 

Records from the Veteran's personal physician July 2005 through October 2007 do not indicate that the Veteran reported any complaints of pain or dysfunction of his ribs or chest.  Particularly, when establishing care in July 2005, the Veteran reported his history of a head injury in the 1960s but no current problem with his ribs (or in the past) were reported.  

In August 2011, after the Veteran was found collapsed in his home, x-rays were taken of his chest that did not reveal any disability of the Veteran's ribs. 

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

While the evidence suggests that the Veteran suffered an injury to his ribs during the initial event, the evidence of record does not indicate that the Veteran has any current disability of his ribs.  The only evidence that supports that the Veteran currently has a rib disability is the assertions of the Veteran, which are ambiguous as to whether he is contending any current rib condition or merely that he did sustain an injury to his ribs during active service.  The Board notes that since the Veteran's claim in December 2007 the Veteran has not provided any statements or medical documents that specifically indicate that the Veteran has a current rib condition.  

Moreover, it is unclear whether the Veteran ever had a disability of the ribs.  While the Veteran did report pain in his lower left ribs at the time of the injury, the claims file does not indicate that the Veteran was ever diagnosed with a rib condition at any time and x-rays in 1965, 1973, and 2011 do not indicate that the Veteran had a rib disability.  While the Veteran is competent to report what he experiences through his five senses, such as pain, the Board finds that rib disabilities are complex disorders that are beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Further, the Veteran's letter from 1973 indicates that he was unclear as to if he had rib disability or not.  Statement such as "my rib could have been broke" and that he had "a broken jaw or maybe a rib" imply that the Veteran was unclear regarding his diagnosis. 

Additionally, to the extent that the Veteran is seeking service connection for complaints of pain that aren't specifically related to a current rib disability, the Board notes that pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

Consequently, the evidence of record weighs against a finding that has a current rib disability that has causal origins in service.  There is no evidence that the Veteran has a current rib disability, or that he has had one since filing his claim in December 2007.  Accordingly, the Board must deny the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).            

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Entitlement to an Increased Evaluation of Left Eyebrow and Post-Surgical Scarring

In December 2007, the Veteran through his representative filed a claim for an increase for disfigurement of the head, face, or neck, which was currently rated as 10 percent disabling.  The representative reported that the Veteran had serious injuries that resulted in "creases" in the Veteran's skull and scars that warrant a higher rating.  The Board finds that review of the Veteran's condition warrants a 30 percent rating as the Veteran's condition has had two characteristics of disfigurement throughout the period on appeal.

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The amendments apply to applications for benefits received by VA on or after October 23, 2008.  The October 2008 revisions, however, are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 C.F.R. § 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  Id.  The Veteran filed his claim for an increased rating in December 2007, and as he has not specifically requested consideration under the new provisions, only the pre-October 23, 2008 version of the schedular criteria is applicable in this case.

Under DC 7800, a 10 percent rating is assigned for one characteristic of disfigurement, and a 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips); or when there are two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or when there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or when there are four or five characteristics of disfigurement.

The 8 characteristics of disfigurement are: 1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; 3) Surface contour of scar elevated or depressed on palpation; 4) Scar adherent to underlying tissue; 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In February 2008, untouched photos of the Veteran's scars on his head and neck were provided.  In March 2008, the Veteran underwent an evaluation regarding the extent of his disfigurement.  The Veteran was reported to have six scars on his head or face.  The examiner's results were as follows: 

Scar #1
Location
Left eye
Maximum Width
0.2 centimeters (cm)
Maximum Length
0.5 cm
Tenderness on palpation? 
No
Adherence to underlying tissue?
No
Underlying soft tissue damage?
No
Skin hypo or hyper pigmented?
Yes
Skin texture abnormal?
No
Skin is indurated or inflexible?
No
Skin is elevated or depressed?
Yes

Scar #2
Location
Above Left Eyebrow
Maximum Width
1.0 (centimeter) cm
Maximum Length
8.0 cm
Tenderness on palpation? 
No
Adherence to underlying tissue?
No
Underlying soft tissue damage?
No
Skin hypo or hyper pigmented?
No
Skin texture abnormal?
No
Skin is indurated or inflexible?
No
Skin is elevated or depressed?
No

Scar #3
Location
Right Frontal Scalp
Maximum Width
0.3 cm
Maximum Length
5.0 cm
Tenderness on palpation? 
No
Adherence to underlying tissue?
No
Underlying soft tissue damage?
No
Skin hypo or hyper pigmented?
Yes
Skin texture abnormal?
No
Skin is indurated or inflexible?
No
Skin is elevated or depressed?
Yes

Scar #4
Location
Right Frontal Scalp
Maximum Width
0.3 cm
Maximum Length
2.5 cm
Tenderness on palpation? 
No
Adherence to underlying tissue?
No
Underlying soft tissue damage?
No
Skin hypo or hyper pigmented?
Yes
Skin texture abnormal?
No
Skin is indurated or inflexible?
No
Skin is elevated or depressed?
Yes

Scar #5
Location
Right Frontal Scalp
Maximum Width
0.2 cm
Maximum Length
1.0 cm
Tenderness on palpation? 
No
Adherence to underlying tissue?
No
Underlying soft tissue damage?
No
Skin hypo or hyper pigmented?
No
Skin texture abnormal?
No
Skin is indurated or inflexible?
No
Skin is elevated or depressed?
Yes

Scar #6
Location
Left Posterior Ear
Maximum Width
0.5 cm
Maximum Length
1.5 cm
Tenderness on palpation? 
No
Adherence to underlying tissue?
No
Underlying soft tissue damage?
No
Skin hypo or hyper pigmented?
No
Skin texture abnormal?
No
Skin is indurated or inflexible?
No
Skin is elevated or depressed?
Yes

None of the scars were noted to be painful or resulted in limitation of motion or loss of function.  

Based upon the guidance set forth in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate.  In the present case, the Veteran's condition has most nearly approximated the 30 percent evaluation throughout the entire appeal period.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson, at 39-40 (1994). 

Applying the pertinent rating criteria to the evidence of record, the Board finds that two characteristics of disfigurement were noted at the time of the March 2008 examination.  The Veteran's scar above his left eyebrow was reported as 1.0 cm in width, which meets the second disfigurement criteria, and the scars on his left eye and above his left ear were reported to be depressed, which meets the third disfigurement criteria.  As the Veteran's scars on his head and face meet two of the eight disfigurement criteria, the Veteran warrants a 30 percent rating under 7800.  

Even including the scars on the right-side of the Veteran's head, the Veteran's scars do not meet more than 2 of the eight disfigurement criteria.  While some of the Veteran's scars were noted to be colored differently than the Veteran's skin, the discolorations were not in an area exceeding six square inches or 39 sq. cm.  Further, there was no evidence that the Veteran had any scars that were: five or more inches (13 or more cm.) in length, adherent to underlying tissue, skin texture abnormal in an area exceeding six square inches, skin indurated and inflexible in an area exceeding six square inches, or that were missing underlying soft tissue.  

There is also no evidence that the Veteran's condition demonstrates visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  While the Veteran's representative reported that the Veteran's condition has resulted in "creases" in the Veteran's skull, the Board finds that the untouched photos of the Veteran's scars on his head and neck do not reveal either tissue loss or gross distortion or asymmetry of two features or paired sets of features.  While these scars may be depressed and represent two of the criteria of disfigurement, the Board finds that the photos of the Veteran and the report of the examiner do not indicate that a rating in excess of 30 percent for disfigurement is warranted.  

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this instance, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability with regard to his disfigurement claim.  The Veteran's scars fall within the descriptions of disfigurement contemplated in the rating schedule and these scars were not noted to cause any functional limitations.  Therefore, the schedular criteria are adequate and referral for extra-schedular consideration is not warranted.  See Id. 

Accordingly, the Board finds that a 30 percent rating under DC 7800 is appropriate.  The Board also finds that a rating higher than 30 percent under the schedular criteria would not be appropriate based upon the evidence of record.  See 38 C.F.R 4.3.  

Entitlement to a Compensable Rating for Residuals of a Left Zygoma Fracture and Skull Fracture

The Veteran is currently assigned two noncompensable ratings under DC 5299-5296 for residuals of a left zygoma fracture and residuals of a skull fracture due to his 1965 injury.  The Veteran and his representative have contended that these disabilities warrant a compensable rating under the rating schedule.  Unfortunately, to the extent the Veteran is being rated based solely on the residuals of the left zygoma fracture and the skull fracture (not his traumatic brain injury); the Board finds that the Veteran's current noncompensable ratings are appropriate.  

In March 2008, the Veteran underwent a VA examination regarding his fracture residuals.  The Veteran reported that his symptoms had progressively worsened since his initial injury in 1965, when his head was crushed between two moored ships.  The Veteran has reported feeling like his previously broken jaw bone (zygomatic arch) did not heal properly.  

Upon examination, the Veteran did not report pain, motion was not reported at the site of the fractures, and the bones were not noted to be abnormal.  An x-ray was taken of the left zygoma area, which reported that the orbits appeared intact and the mandibles appeared normal.  No fractures were reported, but a CT comparison was suggested.  The Veteran underwent a CT scan of the head, which reported that no evidence of a fracture, including the zygomatic arch.  No mass effect or midline shift was reported.  The Veteran was diagnosed with left zygomatic fracture residuals, chronic ischemic small vessel disease, mild cerebral atrophy, hypertension, and tremors.  The problem was reported to have moderate effects on his ability to perform chores, shopping, exercise, recreation, and travel, and mild effects on his ability to feed, bathe, groom, toilet, and dress himself.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicate that two unlisted musclo-skeletal conditions (DC 5299) are rated under the criteria for loss of part of the skull (DC 5296).  See 38 C.F.R. § 4.20.

Under DC 5296, the loss of a portion of both the inner and outer table of the skull without brain herniation warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters).  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be evaluated separately.

With regard to the Veteran's skull fracture, the Board finds that the issue currently being rated on appeal is most closely represented by DC 5296.  The x-rays of the Veteran's skull do not indicate that that the Veteran is missing any portion of the skull, nor is there evidence to suggest that the Veteran suffers from a brain hernia.  Therefore, under the schedular rating criteria the Veteran's current noncompensable rating for a skull fracture is appropriate. 

With regard to the Veteran's left zygomatic fracture residuals, the Board notes that under DC 5296, the Veteran's current noncompensable rating is appropriate.  As noted above, upon examination no portion of the skull was reported as reported as lost and x-ray and CT scans of the zygomatic arch did not indicate any current fracture or bone loss.  Additionally, no hernia of the brain was reported.  

The Board considered rating the Veteran under 9904 (mandible, malunion of); however, this would not result in a compensable rating for the Veteran's condition.  DC 9904 provides for a noncompensable rating when malunion results in slight displacement, a 10 percent rating when it results in moderate displacement, and a 20 percent rating when it results in severe displacement.  The Note to DC 9904 indicates that these ratings are dependent on the degree of motion and relative loss of masticatory function.  

Even considering the Veteran's complaints, the Board finds that a noncompensable rating based upon malunion of the mandible would be appropriate.  The Veteran has asserted that his jaw did not heal properly and that chewing with his jaw after it healed was different than chewing before his jaw was broken.  While the Veteran may experience some malunion from his previous left zygomatic fracture, the Board does not find that such an evaluation would result in a compensable rating.  Under DC 9904, the Veteran would require moderate displacement to result in a 10 percent rating, as slight displacement is rated as noncompensable.  Slight displacement would account for the mild affect the Veteran's residuals were reported to have on the Veteran's ability to eat; however, the fact that no fracture (or even a malunion) was noted upon x-ray or CT scans indicates that a moderate evaluation would not be appropriate.  

Accordingly, the Board finds that when specifically considering providing ratings for the residuals of the Veteran's left zygoma fracture and residuals of a skull fracture that the evidence of record indicates that the Veteran's two current noncompensable ratings are appropriate.  However, the Board specifically notes that 
under DC 5296, intracranial complications are to be evaluated separately.  The Board notes that the Veteran is assigned a separate rating for his traumatic brain injury (TBI), which has been determined to be 100 percent disabling.  The Board recognizes that the Veteran's TBI causes marked impairment for the Veteran in his ability to maintain an occupation or function in daily activities.  However, as such a separate rating has already been assigned, the Board finds that providing a separate rating under another diagnostic code for manifestations of this condition would cause impermissible pyramiding under 38 C.F.R. 4.14.  See 38 C.F.R. 4.14; DC 8045.  Therefore, separate ratings for intracranial complications other than his currently assigned rating for a TBI are not warranted. 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With regard to the manifestations of the residuals of the Veteran's left zygoma fracture and residuals of a skull fracture, the Board finds that the Veteran's symptoms have been contemplated by the ratings schedule, which specifically considers mandible malunion and displacement of the jaw bone.  Further, the Board finds that the fracture residuals themselves do not cause the Veteran frequent hospitalizations or marked interference with employment.  The Veteran's separately evaluated TBI do cause these issues but these symptoms are appropriately contemplated by the associated rating criteria and the Veteran's associated 100 percent rating.  See Thun. 

Accordingly, the Board finds that the Veteran's current noncompensable ratings under DC 5299-5296 for residuals of a left zygoma fracture and residuals of a skull fracture are appropriate and compensable ratings for these conditions are not warranted.  See 38 C.F.R 4.3, 4.14.   

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a February 2008 letter, issued before the June 2008 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran and his family, and a VA examination reports.  The Board does note that the file states that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The VA attempted to obtain these records in 2008, but received notice in February 2008 that after exhaustive and comprehensive searches SSA was unable to locate the Veteran's medical records and that any further attempts would be futile.  Therefore, the Board finds that VA has completed its duty to assist with regard to obtaining SSA records.  

Additionally, while the Veteran has not undergone a more recent VA examination for claims on appeal since those conducted 2008, the Board notes that updated exams were scheduled in September 2011, but the Veteran cancelled these examinations and had expressed intent to withdraw the current claims.  The Board also notes an August 2011 statement from the Veteran's representative indicating that the Veteran may not be able to participate in examinations due to his health.  As the evidence does not suggest that the current examinations are inadequate or that the Veteran's condition with regard to these claims has significantly changed, the Board finds that the examinations of record are adequate to adjudicate the issues on appeal.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a rib condition is denied.  

An evaluation of 30 percent, but not greater than 30 percent, for disfigurement of the head, face, or neck is warranted.

A compensable disability rating for residuals of a skull fracture is not warranted.

A compensable disability rating for residuals of a left zygoma fracture is not warranted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


